United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4158
                                    ___________

United States of America,             *
                                      *
                 Appellee,            * Appeal from the United States
                                      * District Court for the District
      v.                              * of Minnesota.
                                      *
Morris Anthony Botiz, also known as   *      [UNPUBLISHED]
Tony Thomas,                          *
                                      *
                 Appellant.           *
                                 ___________

                            Submitted: July 30, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Morris Anthony Botiz pleaded guilty to drug and money laundering conspiracy
violations. On appeal, Botiz contends the district court improperly imposed a four-level
enhancement as an organizer or leader under the sentencing guidelines. Having
reviewed the record and the materials submitted by the parties, we find no merit in
Botiz's contention. We also conclude that an extended discussion of the issue
presented by this appeal will serve no useful purpose. We find no error of law or fact
that would require reversal of the district court's analysis. We thus affirm Botiz's
sentence. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-